EXAMINER’S AMENDMENT
Claim Objections
The previous claim objections are withdrawn in view of applicant’s claim amendments filed 01/10/2022.

Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Conlee on 01/10/2022.
The application has been amended as follows: 
Regarding Claim 1:
Amend Claim 1 to recite the following:
	1.	A field effect transistor, comprising:
a semiconductor layer with a top surface extending in a horizontal plane, and including an active area;
trench gate regions which extend in depth in said active area of the semiconductor layer in a direction transverse to said top surface, and each include an insulating coating layer and a conductive inner layer; and

a plurality of first gate regions which extend in length as first stripes through said active area along a first direction of the horizontal plane, and
a plurality of second gate regions which extend in length as second stripes through said active area along a second direction of the horizontal plane, orthogonal to, and crossing, said first gate regions in said active area;
wherein the semiconductor layer includes a first peripheral area and a second peripheral area, arranged at a certain distance from, and on opposite sides of, the active area in said first direction, and a third peripheral area and a fourth peripheral area, arranged at a certain distance from, and on opposite sides of, the active area in said second direction;
wherein said first gate regions extend until they reach said first and second peripheral areas, and said second gate regions extend until they reach said third and fourth peripheral areas; the transistor further comprising:
a gate metallization that includes first, second, third, and fourth portions arranged on said top surface of said semiconductor layer;
first contact elements that provide electrical contact between the first portion of the gate metallization and said first gate regions in said first peripheral area;
second contact elements that provide electrical contact between the second portion of the gate metallization and said first gate regions in said second peripheral area;
third contact elements that provide electrical contact between the third portion of the gate metallization and said second gate regions in said third peripheral area; and
fourth contact elements that provide electrical contact between the fourth portion of the gate metallization and said second gate regions in said fourth peripheral area.

Regarding Claim 7:
Cancel Claim 7.

Regarding Claim 8:
In Line 1: Delete “7”.  Insert ---1---.

Regarding Claim 12:
Amend Claim 12 to recite the following:
	12.	An electronic system, comprising:
a field effect transistor that includes:
a semiconductor layer with a top surface extending in a horizontal plane, and including an active area;
trench gate regions which extend in depth in said active are of the semiconductor layer, in a direction transverse to said top surface, and each include an insulating coating layer and a conductive inner layer; and
source regions adjacent to said trench gate regions and configured to form a conduction channel with vertical extension in the active area, wherein said trench gate regions comprise:
a plurality of first gate regions which extend in length as first stripes through said active area along a first direction of the horizontal plane, and
a plurality of second gate regions which extend in length as second stripes through said active area along a second direction of the horizontal plane, orthogonal to, and crossing, said first gate regions in said active area; and
a printed-circuit board configured to receive an input voltage, to bias the field effect transistor, and to supply an output voltage to an electrical load;
	wherein the semiconductor layer includes a first peripheral area and a second peripheral area, arranged at a certain distance from, and on opposite sides of, the active area in said first direction, and a third peripheral area and a fourth peripheral area, arranged at a certain distance from, and on opposite sides of, the active area in said second direction;
wherein said first gate regions extend until they reach said first and second peripheral areas, and said second gate regions extend until they reach said third and fourth peripheral areas; the transistor further including:
a gate metallization that includes first, second, third, and fourth portions arranged on said top surface of said semiconductor layer;
first contact elements that provide electrical contact between the first portion of the gate metallization and said first gate regions in said first peripheral area;
second contact elements that provide electrical contact between the second portion of the gate metallization and said first gate regions in said second peripheral area;
6Application No. 16/518,883Reply to Restriction Requirement Dated June 28, 2021third contact elements that provide electrical contact between the third portion of the gate metallization and said second gate regions in said third peripheral area; and
fourth contact elements that provide electrical contact between the fourth portion of the gate metallization and said second gate regions in said fourth peripheral area.

Regarding Claim 14:
Cancel Claim 14.

Regarding Claim 15:
In Line 1: Delete “14”.  Insert ---12---.

Regarding Claims 21-23:
Cancel Claims 21-23.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-6, 8-13, & 15-17 are allowed because the closest prior art of record (i.e. see Siemieniec Figs. 3A-C) neither anticipates nor renders obvious the limitations of independent Claims 1 & 12, each similarly including a field effect transistor comprising (see applicant’s Fig. 4 for reference): 
trench gate regions which extend in depth in said active area of the semiconductor layer in a direction transverse to said top surface, and each include an insulating coating layer and a conductive inner layer; and
source regions adjacent to said trench gate regions and configured to form a conduction channel with vertical extension in the active area, wherein said trench gate regions comprise:
a plurality of first gate regions which extend in length as first stripes through said active area along a first direction of the horizontal plane, and
a plurality of second gate regions which extend in length as second stripes through said active area along a second direction of the horizontal plane, orthogonal to, and crossing, said first gate regions in said active area;
a gate metallization that includes first, second, third, and fourth portions arranged on said top surface of said semiconductor layer;
first, second, third, and fourth contact elements that respectively provide electrical contact between the first, second, third, and fourth portions of the gate metallization and the first or second gate regions in said first, second, third, and fourth peripheral areas;
in combination with the other structural limitations as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892